Citation Nr: 1031384	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-13 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial compensable disability evaluation for 
asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active duty service from July 1957 to July 1961, 
and from May 1965 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In August 2009 the Veteran submitted additional evidence to the 
Board; in June 2010, his representative explicitly waived initial 
RO consideration of that evidence.  38 C.F.R. § 20.1304 (2009).


FINDING OF FACT

The Veteran's service-connected asbestosis has been asymptomatic 
throughout the appeals period; his breathing difficulty noted on 
pulmonary functioning testing has been medically attributed to 
nonservice connected chronic obstructive pulmonary disease 
(COPD)/emphysema.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for asbestosis 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.383, 4.1, 4.97, Diagnostic Code 6833 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim for service connection for 
asbestosis was awarded with an effective date of November 30, 
2005, the date of his claim, and an initial disability rating was 
assigned.  He was provided notice how to appeal that decision, 
and he did so.  He was provided a statement of the case that 
advised him of the applicable law and criteria required for 
higher ratings and he demonstrated his actual knowledge of what 
was required to substantiate higher ratings in his argument 
included on his Substantive Appeal.  Although he was not provided 
pre- adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by Dingess, 
he was assigned the date of the claim as an effective date, the 
earliest permitted by law.  38 U.S.C.A. § 5110(a).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant physical 
examinations.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Rating for Asbestosis

The Veteran maintains that he is entitled to an initial 
disability evaluation greater than zero percent for his service- 
connected asbestosis.

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must 
consider the Veteran's medical history as required by various 
provisions under 38 C.F.R. Part 4, including sections 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).


In the present case, the appeal stems from an initial rating, 
thus, VA must frame and consider the issue as to whether separate 
or "staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection to a prospective rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In November 2005, the Veteran filed a claim for service 
connection for asbestosis.  A May 2006 rating decision granted 
service connection and assigned a 0 percent disability 
evaluation, effective November 30, 2005, pursuant to 38 C.F.R. § 
4.97, Diagnostic Code (DC) 6833.  

Under Diagnostic Code 6833, which addresses asbestosis, a 10 
percent rating (the minimum compensable rating) is warranted when 
the forced vital capacity (FVC) is 75 to 80 percent of predicted; 
or, if the diffusion capacity of the lung for carbon monoxide by 
the single breath method (DLCO (SB)) is 66 to 80 percent of 
predicted. 38 C.F.R. § 4.97, Diagnostic Code 6833. This 
diagnostic code also provides for ratings of 30, 60, and 100 
percent, for pulmonary function test results demonstrating 
increasingly greater impairment.

In every instance where the schedule does not provide a 0 percent 
rating for a Diagnostic Code, a zero percent rating shall be 
assigned when the requirements for a compensable rating are not 
met.  38 C.F.R. § 4.31.

A May 2005 private physician's record noted that the Veteran had 
COPD undoubtedly related to long-term smoking, and perhaps 
superimposed mild asbestos lung disease.

A VA respiratory examination in April 2006 noted a computer 
tomography (CT) scan showed mild pleural plaquing suggestive of 
asbestosis.  It also noted COPD from a long history of smoking.  
The Veteran reported dyspnea on exertion and occasional cough.  
The diagnoses were asbestosis documented on CAT scan that is 
asymptomatic; and COPD.  The examiner noted that all of the 
Veteran's respiratory complaints were related to his COPD and 
cigarette smoking.

A July 2006 private physician's statement noted that it was 
difficult to determine what component of the Veteran's symptoms 
were related to smoking and emphysema, and what symptoms were 
related to asbestosis.

The most recent VA respiratory examination was conducted in July 
2009.  Pulmonary function testing findings were consistent with 
severe obstructive lung disease.  X-rays showed granuloma of the 
right base with no radiographic evidence of asbestos exposure 
complex.  The examiner diagnosed asymptomatic asbestosis "that 
is less likely than not causing [the Veteran's] present breathing 
problem," since the CT scan revealed only mild pleural plaques 
that would not be causing symptoms.  The examiner also diagnosed 
COPD secondary to long history of tobacco use "that is more 
likely than not causing his shortness of breath on exertion," 
since tobacco abuse causes COPD.  

A private pulmonary function test report dated in July 2009 was 
interpreted as showing moderate emphysema.  The reviewing 
physician indicated that "diffuse capacity is worse than VA 
criteria mentioned.  FVC meets the criteria.  Kindly compare."

The preponderance of the medical evidence demonstrates that the 
Veteran's service-connected asbestosis is asymptomatic and not 
responsible for his breathing symptoms and impaired pulmonary 
function.  While the Veteran does have impaired pulmonary 
function as shown on the July 2009 report, such has been 
consistently attributed to his COPD/emphysema, which is not 
service connected, and not to the service-connected asbestosis.  
Thus, there is no basis for using the pulmonary function data as 
a basis for rating his asbestosis.  The private examiner's 
statement regarding the pulmonary function results and VA 
criteria is not relevant as the findings are not associated with 
the service connected asbestosis.  In the absence of any 
currently shown disability attributed to the Veteran's service 
connected asbestosis, a compensable rating is not warranted for 
any portion of the appeals period.  



ORDER

An initial compensable disability evaluation for asbestosis is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


